The defendant's petition for certification to appeal from the Appellate Court, 188 Conn. App. 600, 205 A.3d 614 (2019), is granted, limited to the following issue:"Did the Appellate Court properly uphold the trial court's rejection of the defense of mental disease or defect when the only two expert witnesses testified at trial that the defendant, as the result of a mental disease, lacked substantial capacity to control his conduct within the requirements of the law?"ROBINSON, C. J., and MULLINS, J., did not participate in the consideration of or decision on this petition.